Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.4.22 [Specimen Copy] RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK Minimum Guaranteed Withdrawal Benefit Rider With Reset Option A Stock Company ( HEREINAFTER CALLED WE , US AND OUR ) The Contract to which this Minimum Guaranteed Withdrawal Benefit Rider (this Rider) is attached is hereby modified by the provisions of this Rider. The Rider's provisions shall control when there is a conflict between this Rider and the Contract. Any capitalized terms not defined in this Rider shall have the meaning given to them in the Contract. This Rider permits withdrawals up to a specified amount annually that are guaranteed until the death of the last Active Spouse (as defined below) and may provide for guaranteed payments in the event the Contracts Accumulation Value is reduced to zero, subject to the Riders terms, conditions and limitations. Benefits provided and charges made under the terms and conditions of this Rider are described below. This Rider will remain in effect until terminated under the conditions described below. IMPORTANT TERMS An Active Spouse is the person/people upon whose life and age Rider benefits are determined. On the Rider Date, there must be two Active Spouses who are married to each other and are either joint Owners or one Active Spouse is an Owner and the other is the sole primary Beneficiary. In order for an Active Spouse to maintain status as an Active Spouse, all of the following conditions must be met: (1) The person must be alive; (2) The person must be either an Owner or the sole primary Beneficiary on the Rider Date; (3) If the person is an Owner, and is removed from being an Owner, the person must immediately become the sole primary Beneficiary; and (4) If the person is the sole primary Beneficiary and is removed from such designation, the person must immediately be named as an Owner. Once a person loses status as an Active Spouse, the person may not regain status as an Active Spouse. No person can become an Active Spouse after the Rider Date. The Owner, in the case of single ownership, may request that an Active Spouse no longer be deemed an Active Spouse by providing us notice at our Customer Service Center in a form satisfactory to us. In the case of custodial ownership, the custodial beneficiary will be deemed to be the sole primary Beneficiary for purposes of this Rider. As used in this definition, married has the meaning given to it under federal law. The Contract means the Contract to which this Rider is attached. The term Credit is defined in the Contract or its Riders and Endorsements. If not defined in the Contract or its Riders and Endorsements, the Credit shall be zero. An Excess Withdrawal is an amount equal to the excess of the total Partial Withdrawals in a Contract Year over the then current MAW. The Growth Phase is the period of time beginning on the Rider Date and ending on the last Business Day immediately preceding the beginning of the Withdrawal Phase. The Reset Waiting Period is the minimum period of time required between each election of the MGWB Reset Option. The Reset Waiting Period is shown in the Contract Schedule. RLNY-RA-3029 1 The Withdrawal Phase begins as of the date of the first Partial Withdrawal under the Contract, other than withdrawals requested by the Owner for the payment of advisory fees to a registered investment advisor for advice provided on the selection and ongoing management of the funds underlying the Contract, or the Annuity Commencement Date, whichever occurs first. No additional Premium Payments are allowed under the Contract during the Withdrawal Phase. We may, however, at our sole discretion, waive this limitation. Any such waiver will apply to all issues of this Rider on a nondiscriminatory basis. The Maximum Annual Withdrawal or MAW is the maximum Accumulation Value that can be withdrawn from the Contract in any Contract Year without reducing the Rider benefit guarantees in future Contract Years. The Rider Date is the date this Rider becomes effective. The Rider Date is the same as the Contract Date unless a different Rider Date is shown in the Contract Schedule. INVESTMENT OPTION CLASSIFICATIONS Accepted Funds, applicable to this Rider and existing on the Rider Date, are defined in the Contract Schedule. We may classify newly available investment options as Accepted Funds. We may reclassify an existing investment option as an Accepted Fund or remove such designation upon 30 days notice to you. Such reclassification will apply to amounts transferred or otherwise added to such investment option(s) after the date of change. Non-Accepted Funds, applicable to this Rider and existing on the Rider Date, are all investment options designated as Fixed Allocation Funds or Other Funds. Fixed Allocation Funds, applicable to this Rider and existing on the Rider Date, are defined in the Contract Schedule. We may classify newly available investment options as Fixed Allocation Funds. We may reclassify an existing investment option as a Fixed Allocation Fund or remove such designation upon 30 days notice to you. Such reclassification will apply to amounts transferred or otherwise added to such investment option(s) after the date of change. Other Funds, applicable to this Rider and existing on the Rider Date, are any investment options not designated as Accepted Funds or Fixed Allocation Funds. We may classify newly available investment options as Other Funds. We may reclassify an existing investment option as an Other Fund or remove such designation upon 30 days notice to you. Such reclassification will apply to amounts transferred or otherwise added to such investment option(s) after the date of change. As discussed below in the MGWB Rebalancing section, Other Funds are subject to restrictions as to amounts which may be invested or transferred into such divisions. GUARANTEED WITHDRAWAL STATUS On the Rider Date, this Rider is placed in Guaranteed Withdrawal Status. During Guaranteed Withdrawal Status, the Rider may be in the Growth Phase or the Withdrawal Phase. While in Guaranteed Withdrawal Status, the benefits provided under the Contract continue and the Rider guarantees that an amount equal to the MAW (as calculated below) will be available for withdrawal each Contract Year, subject to certain conditions. Guaranteed Withdrawal Status will be maintained while all of the following conditions exist: (1) The Contracts Accumulation Value is greater than zero; (2) The Annuity Commencement Date under the Contract has not been reached; (3) The Contract has not been surrendered or otherwise terminated; and (4) There is at least one Active Spouse. RLNY-RA-3029 2 MGWB Base Definition The MGWB Base is calculated only during the Growth Phase for the purpose of determining the initial MAW. Thereafter, the MGWB Base has no value. If this Rider is effective as of the Contract Date, the initial MGWB Base is the Initial Premium Payment plus any Credits, if applicable. If this Rider is added to the Contract after the Contract Date, the initial MGWB Base is equal to the Contracts Accumulation Value on the Rider Date. Thereafter, the MGWB Base is calculated during the Growth Phase as follows: (1) On any Ratchet Date, the MGWB Base equals the greater of: A. The MGWB Base on the previous Ratchet Date plus Premium Payments made and any Credits applied since the last Ratchet Date; or B. The current Contract Accumulation Value. (2) On any other date, the MGWB Base equals: A. The MGWB Base on the previous Ratchet Date; plus B. Premium Payments made and Credits applied since the last Ratchet Date. For the purpose of MGWB Base calculations on and prior to the first Ratchet Date following the Rider Date only, the Rider Date shall be deemed to be the previous Ratchet Date. Ratchet Dates are defined in the Contract Schedule. Maximum Annual Withdrawal Calculation The initial MAW is set equal to (1) multiplied by the greater of (2) or (3) as of the last day of the Growth Phase where: (1) equals the applicable MAW Percentage, as shown in the Contract Schedule, based on the age of the youngest Active Spouse, or if there is only one Active Spouse, on that spouses age; (2) equals the Contract Accumulation Value; and (3) equals the MGWB Base. Thereafter, the MAW will be recalculated at the time of each Excess Withdrawal or at the time you exercise the MGWB Reset Option as described in the Treatment of Partial Withdrawals and MGWB Reset Option provisions, below. Once it is determined on the last day of the Growth Phase, the MAW Percentage will not change. Treatment of Partial Withdrawals Total Partial Withdrawals in any Contract Year not exceeding the then current MAW will not impact the MAW. However, an Excess Withdrawal will immediately reduce the MAW on a pro-rata basis. The proportion of the reduction of the MAW will equal: A {B  (C  A)} Where: A is the amount of the Excess Withdrawal; B is the Contracts Accumulation Value immediately prior to the withdrawal; and C is the total amount of the current Partial Withdrawal. This means the MAW is reduced by the same percentage that the Accumulation Value is reduced by the Excess Withdrawal, rather than by the dollar amount of the Excess Withdrawal. For the purpose of determining whether the MAW has been exceeded, any applicable Surrender Charges or recapture of Credits will not be applied to the Partial Withdrawal. However, for the purpose of determining the MAW reduction after an Excess Withdrawal, any applicable Surrender Charges and recapture of Credits are considered part of the Partial Withdrawal. RLNY-RA-3029 3 If the Contract is a qualified Contract, Partial Withdrawals taken from this Contract to satisfy the required minimum distribution rules of the Internal Revenue Code of 1986, as amended (the RMD), that exceed the MAW for a specific Contract Year, will not be deemed Excess Withdrawals in that Contract Year, subject to the following rules: (1) If the Owners RMD for any calendar year, applicable to this Contract, is greater than the MAW, an additional withdrawal amount will be set to be equal to that portion of the RMD that exceeds the MAW (the Additional Withdrawal Amount). Otherwise, the Additional Withdrawal Amount will be set to zero. (2) Any Partial Withdrawals taken in a Contract Year will count first against the MAW for that Contract Year. (3) Once the MAW for the then current Contract Year has been taken, additional amounts withdrawn in excess of the MAW will count against and reduce any Additional Withdrawal Amount and are not considered Excess Withdrawals. (4) Partial Withdrawals that exceed the Additional Withdrawal Amount are Excess Withdrawals and will reduce the MAW on a pro-rata basis, as described above in this section. (5) The Additional Withdrawal Amount is set to zero at the end of each calendar year, and remains at zero until it is recalculated the following calendar year. The Additional Withdrawal Amount, when recalculated, will not include your RMD for a calendar year, or any portion thereof, that may otherwise be taken after that calendar years end. Unless specifically stated otherwise in this Rider, any provisions in the Contract establishing required minimum value remaining after a Partial Withdrawal are superseded and replaced by the provisions of this Rider. Partial Withdrawals requested by the Contract Owner for the sole purpose of the payment of advisory fees to a registered investment advisor, for advice provided on the selection and ongoing management of the funds underlying the Contract will not cause the Growth Phase to end and the Withdrawal Phase to begin. During the Growth Phase these Partial Withdrawals reduce the MGWB Base on a pro-rata basis. During the Withdrawal Phase these Partial Withdrawals are handled the same as any other Partial Withdrawal. Pro-rata Partial Withdrawal adjustments may be greater or less than dollar-for-dollar Partial Withdrawal adjustments and may therefore reduce the MGWB Base more or less quickly. Pro-rata Partial Withdrawal adjustments will be greater or less than dollar-for-dollar Partial Withdrawal adjustments if the Accumulation Value prior to the Partial Withdrawal is less or greater than the MGWB Base. MGWB Reset Option At any time while this Rider is in the Withdrawal Phase, you may elect to reset the MAW (the MGWB Reset Option), subject to the following: (1) You must provide us notice at our Customer Service Center in a form satisfactory to us; (2) The first reset must be on or after the Reset Option Date shown in the Contract Schedule; and (3) For a subsequent reset, a period of time at least equal to the Reset Waiting Period as shown in the Contract Schedule must have elapsed since the previous reset. Upon receipt of your notice, the MAW will increase to equal the MAW Percentage times the Contracts then current Accumulation Value. No reset will be allowed to occur that would reduce the MAW. If the MGWB Reset Option is exercised, we may, at our sole discretion, increase the MGWB Charge (as defined below) to equal the charge then in effect for new Riders issued. However, the MGWB Charge will never exceed the Maximum MGWB Charge as shown in the Contract Schedule. We also guarantee that the MGWB Charge will not increase for any reset exercised during the Reset Charge Lock Period as shown in the Contract Schedule. RLNY-RA-3029 4 We may, from time to time and at our discretion, permit the exercise of the MGWB Reset Option only on Contract Anniversaries. MGWB Rebalancing If, on any MGWB Rebalancing Date (as defined below) the Accumulation Value in Fixed Allocation Funds is less than the Minimum Fixed Allocation Fund Percentage, as shown in the Contract Schedule, of the total Accumulation Value in Non-Accepted Funds, we will automatically rebalance the Accumulation Value allocated to Non-Accepted Funds to restore the Minimum Fixed Allocation Fund Percentage requirement. MGWB Rebalancing Dates are defined as the following: (1) Each Automatic MGWB Rebalancing Date as defined in the Contract Schedule; (2) The day any additional Premiums Payments are made; (3) The day any transfer/reallocation among Fixed Allocation Funds or Other Funds occurs, whether automatic or specifically directed by you; and (4) The day of any Partial Withdrawal from Fixed Allocation Funds or Other Funds. Such rebalancing will occur, pro-rata, among Non-Accepted Funds and will be the last transaction processed on that date. No rebalancing will occur if you are entirely invested in Accepted Funds. Lifetime Income Annuity Option If this Rider is in Guaranteed Withdrawal Status on the Contracts Annuity Commencement Date, you must choose one of the Annuity Options set forth in the Contract under which to begin receiving the Annuity Payments or elect to receive lifetime income payments, in lieu of any other Annuity Options available under the Contract (the Lifetime Income Annuity Option). If you choose one of the Annuity Options under the Contract, the amount of the Annuity Payments and any conditions imposed will be those listed in the Contract. If the Lifetime Income Annuity Option is chosen for the life of two Active Spouses, payments are made to the person named in equal payments for as long as either Active Spouse is living. If the Lifetime Income Annuity Option is chosen for the life of only one Active Spouse, payments are made to the person named in equal payments for as long as the Active Spouse on whose life the option is based is living. The amount of such payments are based on the sex and age of the Active Spouse(s) on whose lives the payments are based, on the date the Lifetime Income Annuity Option is elected. Upon the death of the last Active Spouse on whose life the payments are based, all payments cease. Tables of minimum payment factors (Lifetime Income Annuity Factors) under the Lifetime Income Annuity Option, for a single life and for joint lives, are shown below. Actual payments under the Lifetime Income Annuity Option will never be less than the greater of those derived from the Lifetime Income Annuity Factors in this Rider and those based on the MAW for the same frequency, as of the Annuity Commencement Date. Lifetime Income Annuity Factors Lifetime Annual Income Plan Factors for each $1,000 applied under this option calculated using the Annuity 2000 Mortality Table and 1.5% interest per annum for certain ages are shown below. Lifetime Income Plan Factors for other ages, or for joint lives with different ages, are available upon request . RLNY-RA-3029 5 Table of Income for a Single Life Table of Income for Joint Lives Age Male Female Age Income 55 $42.76 $39.32 Male 55, Female 55 $35.17 60 48.67 44.38 Male 60, Female 60 39.12 65 56.69 51.17 Male 65, Female 65 44.35 70 67.66 60.56 Male 70, Female 70 51.44 75 82.56 74.05 Male 75, Female 75 61.27 80 103.05 93.68 Male 80, Female 80 75.10 85 130.96 122.27 Male 85, Female 85 94.56 90 167.97 161.66 Male 90, Female 90 121.03 AUTOMATIC PERIODIC BENEFIT S
